Citation Nr: 9920936	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  94-31 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include PTSD due to Agent Orange 
exposure.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to 
August 1967 and again from August 1968 to July 1970.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an October 1991 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for an acquired psychiatric disorder, to include PTSD.  By 
rating decision of October 1995, service connection for a 
heart disability, joint pain, and an eye disorder on a direct 
basis and also entitlement to service connection for a skin 
condition and respiratory disorder due to Agent Orange 
exposure was denied.  

The claims were remanded in August 1996 for further 
development.  

In September 1996, the veteran appointed Veterans of Foreign 
Wars of the United States (VFW) as his representative, in 
addition to his private attorney, H.L. Kirkpatrick, who 
represented him only in his claim of entitlement to service 
connection for an acquired psychiatric disability to include 
PTSD.  In April 1998, the veteran's private counsel contacted 
the RO in an effort to remove his name as counsel of record 
for the veteran.  He indicated that he had been appointed 
Circuit Judge of Raleigh County and was precluded by the 
Rules of Judicial Conduct from practicing law.  VFW is now 
the only representative of record.  

In October 1998, the Board denied service connection for 
joint pain and an eye disorder on a direct basis, and a heart 
condition and a skin disability due to Agent Orange exposure.  
The issues of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD, an acquired 
psychiatric disorder to include PTSD due to Agent Orange 
exposure and whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
respiratory disorder due to Agent Orange exposure were 
remanded to the RO for further development.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran has been diagnosed as having depression, 
anxiety and PTSD.

2.  There is no competent medical evidence linking the 
veteran's depression or anxiety with service.

3.  The veteran has not been diagnosed with any disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.

4.  The veteran's claim of service connection for an acquired 
psychiatric disorder other than PTSD on a direct basis or due 
to Agent Orange is not plausible.

5.  The veteran's claim for service connection for PTSD is 
plausible, and all relevant evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained by the RO.  

6.  The veteran served in Vietnam.  

7.  The veteran did not engage in combat in Vietnam.  

8.  Objective demonstration of an inservice stressor has not 
been shown.

9.  The veteran does not currently suffer from PTSD due to 
his wartime service in Vietnam or as a result of exposure to 
Agent Orange.

10.  Service connection for a respiratory disorder due to 
Agent Orange was denied by rating decision of April 1987 and 
no appeal was filed by the veteran within one year of 
receiving notice of the decision.  

11.  The evidence received since the April 1987 decision 
denying service connection for a respiratory disorder due to 
Agent Orange exposure includes medical records from VA, St. 
Joseph's Hospital and a Social Security Disability 
examination report; the additional records are cumulative of 
evidence previously of record as they show that the veteran 
did not have a respiratory disorder in service or thereafter.  

12.  The evidence received since the April 1987 decision 
denying service connection for a respiratory disorder due to 
Agent Orange exposure is cumulative or redundant and is not 
so significant by itself or in connection with other evidence 
previously submitted that it must be considered in order to 
fairly decide the claim.  


CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disability, other than PTSD, on a direct basis or 
due to Agent Orange exposure is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  PTSD was not incurred in or aggravated by service, nor is 
it a result of Agent Orange exposure.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 1991); 38 C.F.R. § 3.304(f) (1998).  

3. The evidence submitted since the April 1987 denial of 
service connection for a respiratory disorder due to Agent 
Orange exposure is not new and material and the claim for 
this benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are devoid of findings, diagnoses or 
treatment for PTSD, any other psychiatric disorder or 
breathing problems.  Clinical evaluation on induction and 
separation examinations of 1961, 1968 and 1970, reveal the 
psychiatric, lungs and chest systems to be normal.  

The veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was in radio relay and as a 
carrier.  He is noted to have received a National Defense 
Service Medal, a Vietnam Service Medal and a Vietnam Campaign 
Medal. 

The veteran was hospitalized by VA in September 1974.  He was 
admitted with a history of alcoholism for six months 
duration.  Prior to his admission, he had been drinking 
practically every day.  Physical examination on admission 
showed extremities with nervous tremors.  Chest x-rays showed 
the lungs to be normal.  He was hospitalized and treated 
medically with tranquilizers.  Initially, he complained of 
being nervous.  However, afterwards, he became sober.  During 
the hospitalization, he was seen by an alcohol counselor.  He 
was released into the custody of his family physician on 
Valium.  The diagnosis was acute and chronic alcoholism.  

In November 1982, the veteran was hospitalized at St. 
Joseph's Hospital because of anxiousness and increased 
alcohol intake.  The pertinent discharge diagnoses were 
anxiety, depression and alcoholism. 

The veteran was hospitalized in October 1986 at St. Joseph's 
Hospital with complaints of chest pain.  Evaluation of the 
respiratory system revealed clear lung fields with no 
wheezing or rhonchi.  It was noted that he smoked one pack of 
cigarettes per day but denied any chronic cough or dyspnea.  
He was admitted to the hospital to rule out myocardial 
infarction.  

In December 1986, the veteran filed a claim for service 
connection for a respiratory disorder due to Agent Orange 
exposure.  

By rating decision of April 1987, service connection was 
denied for a respiratory disorder due to Agent Orange 
exposure.  The veteran was notified of the denial that same 
month and he did not appeal the denial. The decision became 
final.  

The veteran was seen by VA in September 1989 with vague chest 
pain complaints of three days duration.  The examiner noted 
that there was no shortness of breath and the veteran had a 
six pack of beer prior to the examination.  Evaluation of his 
heart showed a regular rate and rhythm and his chest was 
symmetrical and equal.  He was instructed to return to the 
clinic as needed.  

In July 1990, the veteran was hospitalized for atypical chest 
pain.  It was noted on admission that the veteran indicated 
no problem except for alcohol dependence and depression.  

In January 1991, the State of West Virginia Disability 
Determination Section evaluated the veteran for heart 
trouble, stomach problems and bad nerves.  Specifically, he 
related that he suffered from bad nerves since Vietnam.  He 
was not under the care of a psychiatrist.  He stayed 
irritable and slept poorly.  He was easily upset.  He drank 
three or four beers per day and previously drank a pint of 
whiskey per day.  The physician stated that the veteran had a 
long-standing history of drinking and suffered from bad 
nerves since Vietnam.  

In March 1991, the veteran underwent a VA mental health 
intake.  He related that at the age of 17 years, his parents 
signed for him and he volunteered for the Army.  He related 
his family history and that he started drinking alcohol at 
age 17 and occasionally became drunk.  He began to have 
delirium tremors and blackouts.  He did not use drugs.  He 
related that he sometime heard voices of his friends who died 
in Vietnam and he felt guilty that he did not die with them.  
Mental status examination revealed the veteran endeavored to 
be cooperative, attentive and polite.  There was logical 
progression in the association of ideas.  There was no 
volubility.  There was no inappropriateness or discrepancies.  
He was not suicidal, delusional, nor did he have a thought 
disorder.  He was well oriented to time, place and person.  
His memory for recent or past events was unimpaired.  He gave 
a good account of himself.  He had insight into his condition 
and his judgment was not impaired.  The pertinent diagnoses 
were post-traumatic stress syndrome and passive aggressive 
personality disorder.  

In July 1991, the veteran underwent a VA psychiatric 
examination.  He complained that over the years, he gradually 
became tense, anxious and nervous.  He stated that he got 
confused, shaky and was unable to concentrate.  He related 
that he became nervous, was unable to sleep and had 
nightmares.  Matters were compounded because of his poor 
financial condition and lack of social support.  No major 
stressors concerning Vietnam were elicited apart from 
nightmares.  Mental status examination revealed the veteran 
to be neat, tidy and cooperative.  He talked clearly, audibly 
and rationally.  His speech was clear and lacked spontaneity.  
He was somewhat anxious and depressed.  He was able to recall 
seven digits forward and five digits backward.  No thought 
disorder was elicited.  No bizarre thought processes, 
tangential or circumstantial thinking were elicited.  He 
appeared to be of average intelligence.  Insight, judgment, 
and problem-solving seemed to be fair.  No active homicidal 
or suicidal ideation was entertained.  The psychiatric 
diagnoses were generalized anxiety disorder, recurrent, 
moderate to chronic in nature and mild PTSD.  

In March 1992, the veteran provided personal hearing 
testimony before a hearing officer at the RO.  He related 
that he was a radio relayer and carrier in Vietnam.  He 
testified that he started receiving treatment for a nervous 
condition and stomach problems in 1967.  He stated that he 
began to experience flashbacks and nightmares shortly after 
his return from Vietnam.  He began to consume large amounts 
of alcohol to help him forget Vietnam experiences.  He 
related that he heard voices of his friends in Vietnam, was 
sent on temporary assignments to fighting units, rotating 
once a month, and had problems with his nerves while in the 
Navy in 1968-1970 but did not complain of the problems.  He 
testified that he had a friend (who he named) in the 1st 
Calvary who was killed in Phu Bai around November 1966.  

VA outpatient treatment records from July 1991 to March 1992 
were associated with the claims folder.  These records show 
treatment for other conditions and in March 1992, complaints 
of bad nerves and nightmares.  He was diagnosed with anxiety 
reaction.  

In September 1992, an April 1992 Social Security 
Administration Disability Determination was associated with 
the claims folder.  This determination indicated that the 
veteran had generalized anxiety disorder (noted in 1990) but 
the basis for his claim and disability in 1990 was noted to 
be a heart condition and hypertension.  

VA outpatient treatment records from August 1990 to 
October 1992 were associated with the claims folder.  These 
records primarily reflect mental health clinical records 
wherein the veteran related his Vietnam experiences.  His VA 
examiner also diagnosed depression.  

In November 1992, the veteran's Social Security Disability 
evaluation, which included January 1982 and November 1982 
medical evaluations from St. Joseph's Hospital and a 
January 1991 disability determination examination, were 
associated with the claims folder in connection with the 
veteran's claim.  In January 1982, he was seen complaining of 
epigastrium pain in his upper chest.  He was noted to have a 
history of inferior wall MI, documented by EKG and cardiac 
catheterization.  Physical examination revealed his chest was 
clear to auscultation and percussion.  In November 1982, he 
was seen for anxiousness and increased alcohol intake.  The 
January 1991examination performed for the Disability 
Determination Section of the State of West Virginia revealed 
that the veteran was probably suffering from angina with 
exertion and bad nerves.  

In July 1993, a release of information revealed that a search 
had been made of morning reports from Headquarter Company, 
32nd Signal Battalion, for October 1964, which failed to show 
any service members killed.  

In September 1994, the RO received affidavits from the 
veteran's pastor and friends who knew him prior to service 
who related that he had changed since his Vietnam service.

In September 1994, the veteran testified before a hearing 
officer at the RO.  He related essentially the same testimony 
as in March 1992.  He testified to stressors that occurred 
sometime in 1964 when a friend was killed while in a Jeep 
accident in Germany and also of another friend's death in 
1966, around November or December in Vietnam.  

Additional VA outpatient treatment records of mental health 
treatment after service from March 1991 to October 1996 were 
associated with the claims folder.  

The veteran underwent a VA examination in December 1996.  He 
related stressors from his first duty station of Germany and 
his second duty station in Vietnam.  His stressor from his 
first duty station in Germany related to the death of a 
friend who was killed when both he and the friend were in a 
Jeep accident.  He related a second stressor of the death of 
a friend who was killed in Vietnam when he was TDY to Phu 
Bai.  The veteran complained of reliving the war every day 
and also of reliving the experience in the Jeep accident.  He 
reported that his sleep was poor, he had nightmares, cold 
sweats, intrusive day thoughts, flashbacks, and 
hypervigilance.  Mental status examination revealed he was 
found to be candid, polite, and answered all questions 
readily.  His motor activity and gait were normal.  Eye 
contact was alert and the quality of his speech was normal 
and relevant.  He was oriented to time, person and place.  
His memory was intact and his intellectual functioning was 
gauged to be in the normal range.  His mood was dysphoric and 
he appeared depressed.  His affect was flat.  He reported 
past homicidal and suicidal ideation, but none at the time of 
the examination.  He denied psychotic symptoms.  His impulse 
control seemed contained by the reported a history of being 
explosive.  Insight and judgment seemed fair.  He reported 
suffering of nightmares and insomnia.  This examination was 
conducted pursuant to an October 1998 remand and was 
performed by a board of two psychiatrists.  They related past 
diagnoses of PTSD, passive-aggressive personality and 
generalized anxiety disorder.  The Minnesota Multiphasic 
Personality Inventory was administered and was found to be 
reliable and interpretable.  The diagnoses were PTSD and 
alcohol dependence, remission unknown.  He was also noted to 
have a current global assessment of functioning (GAF) of 65.   

Acquired Psychiatric Condition Other than PTSD

The threshold question as to the issue of entitlement to 
service connection for an acquired psychiatric condition 
other than PTSD is whether the veteran has presented a well-
grounded claim.  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation. In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet.App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993). 

The veteran must satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service, as shown through lay or 
medical evidence.  See Layno v. Brown, 6 Vet.App. 465, 469 
(1994) and Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  
Lastly, there must be evidence of a nexus or relationship 
between the inservice injury or disease and the current 
disorder, as shown through medical evidence.  See Lathan v. 
Brown, 7 Vet.App. 359, 365 (1995) and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  In determining whether a claim 
is well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 8 Vet.App. 
69, 77-78 (1995); King v. Brown, 5 Vet.App. 19, 21 (1993).  
For the reasons discussed below, the Board finds that the 
veteran has not presented a well-grounded claim for 
entitlement to service connection for an acquired psychiatric 
condition other than PTSD.  

Service connection will be granted for a disability resulting 
from personal injury suffered or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

In this case, the veteran claims that he has an acquired 
psychiatric disability due to his service. He must first show 
competent evidence of a current disability (a medical 
diagnosis).  Here, the evidence demonstrates that the veteran 
currently has a diagnosis of depression as well as anxiety 
and PTSD.  Since he has these diagnoses, he has satisfied the 
first element of a well-grounded claim. 

The second element necessary to establish a well-grounded 
claim requires evidence of incurrence or aggravation of a 
disease or injury in service, as shown through lay or medical 
evidence.  In the present case, the veteran has presented no 
medical or lay evidence of an acquired psychiatric condition 
in service.  The first medical evidence indicative of an 
acquired psychiatric condition other than PTSD was in 1982 
when he was hospitalized at St. Joseph's Hospital for 
anxiety, depression and alcoholism.  This occurred more than 
a decade post service.  As a result, the veteran has not 
satisfied the second element of a well-grounded claim.  

Lastly, there must be evidence of a nexus or relationship 
between the inservice injury or disease and the current 
disorder, as shown through medical evidence.  Here, the only 
indication that the veteran has a psychiatric disorder of 
service onset is his own assertion of such.  This assertion 
is not supported by the medical evidence of record.  It is 
well established that lay persons cannot provide testimony 
when an expert opinion is required.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  (See also Moray v. Brown, 5 Vet.App. 21 
(1993) wherein the Court commented that lay assertions of 
medical causation will not suffice initially to establish a 
well-grounded claim.  Although he related in his substantive 
appeal of January 1992 that he was extremely nervous and that 
this condition started as a result of his service, he has 
presented no medical evidence to establish a nexus between 
his claimed psychiatric condition other than PTSD and 
service.  

Since the veteran does not meet the second and third elements 
of a well-grounded claim for a psychiatric condition other 
than PTSD, service connection for a psychiatric disability 
other than PTSD is not warranted.  

PTSD  

The veteran's claim for service connection for PTSD is well-
grounded as required by 38 U.S.C.A. § 5107(a).  In other 
words, he has presented a plausible claim.  He has alleged 
stressors which he states occurred in service and there is a 
diagnosis of PTSD.  He has presented testimony at personal 
hearings before hearing officers at the RO in March 1992 and 
September 1994.   He underwent a VA psychiatric examination 
in December 1996.  The U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) has attempted to verify 
his alleged stressors and all additional VA medical records 
have been obtained and associated with the claims folder.  
The record is complete; there is no further assistance 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet.App. 128 (1997).  See Zarycki v. Brown, 
6 Vet.App. 91, 97 (1993).  In the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b).  

In the instant claim, the Board observes that the veteran 
meets the first prong of the regulatory requirement for PTSD.  
Specifically, during a VA examination of March 1991, the 
veteran was diagnosed with PTSD.  Since that time, he has 
been diagnosed with PTSD and undergone mental health 
treatment for same.  He has consistently identified his 
stressors as being injured in a Jeep crash in Germany in 1964 
and that the driver of the Jeep, a Private Krackjo was 
killed.  He described his second stressor as being involved 
in combat fire and he witnessed a friend that he remembers as 
Andrews, "Little Joe," killed, sometime during the end of 
1966 or early 1967.   

Thus, the issue now before the Board is whether the veteran's 
alleged stressors are shown by credible supporting evidence 
to have actually occurred.  Essentially, since the veteran's 
record is devoid of combat citations, he is required to 
present verifiable stressors of sufficient severity to have 
resulted in PTSD. 

In this case, the veteran's putative stressors which give 
rise to a diagnosis of PTSD have not been verified.  The 
veteran's statements and testimony of witnessing the death of 
Private Krackjo in a Jeep accident in Germany and of the 
death of a friend "Little Joe" Andrews in Vietnam have not 
been verified.  Further, attempts by USASCRUR to verify these 
reported stressors have been to no avail.  USASCRUR indicated 
in a March 1998 statement that they were unable to document 
the reported jeep accident in Germany.  It was also indicated 
that there were two soldiers named Andrews who were killed in 
1968, but both of these men were Marines who were killed 
after the veteran left Vietnam.  

A further statement from USASCRUR dated in December 1998 
indicates that two Army soldiers were wounded from the 1st 
Cavalry Division.  One soldier, PFC Robert Andrews, was 
wounded on November 1, 1966.  The other, PFC Wesley Andrews, 
was wounded on December 17, 1966.  Both of these woundings 
occurred during the time that the veteran claimed he was TDY 
to the 1st Cavalry.  On the other hand, the two reported 
individuals had different first names from the individual 
reported by the veteran.  In September 1994, the veteran 
testified that Andrews was called Little Joe, but he stated 
that he was not able to verify that Joseph was his comrade's 
first name.  He added that just about everyone "over there" 
had a nickname.  The veteran's inability to recall the first 
name of his service comrade named Andrews is not critical to 
the authenticity of his putative stressor.  

Of great significance, however, is the fact that the 
veteran's testimony regarding what happened to Andrews is 
wholly inconsistent with what happened to the two Andrews 
reported by USASCRUR.  The veteran testified that Andrews was 
a tunnel rat (one who moves ahead of the platoon to 
investigate an underground maze) and that he was killed while 
performing this function.  USASCRUR has indicated that the 
two Andrews were wounded, not killed, as a result of small 
arms fire.  While it is not unusual to forget a first name 
from more than 30 years before, there is no logical way to 
reconcile the divergent stories between what happened to the 
individuals reported by USASCRUR and what happened to 
"Little Joe" Andrews as reported by the veteran.  It is 
clear that separate and distinct events are being reported.  
The December 1998 USASCRUR report, therefore, does not serve 
to corroborate any of the veteran's putative stressors.  As a 
result, the Board finds that none of the veteran's putative 
stressors have been verified and thus the second prong of the 
regulatory requirement for PTSD, necessitating that the 
claimed inservice stressor actually occurred, has not been 
met.  

In summary, the veteran was not engaged in combat in Vietnam.  
Moreover, the veteran's putative stressors have not been 
verified, and he has not furnished the VA with information 
which permits the RO to verify that his alleged stressors 
actually occurred.  In view of the foregoing, the undersigned 
concludes that the preponderance of the evidence is against 
the claim for service connection for PTSD.  

In making this determination, the Board has considered the 
veteran's hearing testimony.  As noted above, however, he is 
not competent to offer a medical diagnosis or opinion as to 
etiology.  

Agent Orange Exposure

The threshold question as to the issue of entitlement to 
service connection for an acquired psychiatric disorder to 
include PTSD due to Agent Orange exposure is whether the 
veteran has presented a well-grounded claim; that is, one 
that is plausible.  If not, the appeal must fail and there is 
no duty to assist him further in the development of his claim 
as additional development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet.App. 78 
(1990); Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  For the 
reasons discussed below, the Board finds that the veteran's 
claim is not well grounded.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 (West 
1991).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection. 

A claimant for benefits under a law administered by the 
Secretary of VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist the claimant in developing the facts 
pertinent to a claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that it is plausible; mere allegation 
is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  
A well-grounded claim requires more than allegation, it 
requires the submission of evidence.  Where the determinative 
issue involves either medical etiology or medical diagnosis, 
competent medical evidence is required to fulfill the well-
grounded claim requirement of 38 U.S.C.A. § 5107(a).  
Latham v. Brown,  7 Vet.App. 359 (1995).   

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and a nexus between the inservice injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet.App. 498 (1995).

Regarding Agent Orange, the Board notes that a chronic, 
tropical, or prisoner-of-war related disease, or a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309 will be considered to have been incurred 
in service under the circumstances outlined in this section 
even though there is no evidence of such disease during the 
period of service.  No condition other than one listed in 38 
C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1998).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 59 Fed.Reg. 
341-346 (1994).  See also 61 Fed.Reg. 41442-41449, and 61 
Fed.Reg. 57586-57589 (1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996).  However, where 
the issue involves a question of medical diagnosis or 
causation as presented here, medical evidence which indicates 
that the claim is plausible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Upon careful review of the evidentiary record, it is clear 
that the veteran served in Vietnam.  However, the Board notes 
that an acquired psychiatric disorder and PTSD are not 
considered presumptive disabilities due to Agent Orange 
exposure. Accordingly, the veteran is not entitled to any 
presumption that he has an acquired psychiatric disorder to 
include PTSD that is etiologically related to exposure to 
herbicide agents used in Vietnam.  

The veteran may, however, prove that he has an acquired 
psychiatric disability to include PTSD due to Agent Orange 
exposure on a direct basis.  See Combee v. Brown.  As 
previously noted, the veteran's lay assertions are 
insufficient to well ground his claim.  See Espiritu.  
Therefore, since there is no medical evidence that would link 
the veteran's acquired psychiatric disorder or PTSD to Agent 
Orange exposure in Vietnam, the claim is not well-grounded 
and there is no need for further adjudication.  


New and Material Evidence 

The veteran asserts that he has submitted new and material 
evidence which shows that he has a respiratory disorder which 
had its onset as a result of Agent Orange exposure.  

Service connection for a respiratory disorder due to Agent 
Orange exposure was denied by the RO in April 1987 on the 
basis that the veteran did not have a respiratory disorder 
shown by the medical evidence.  A timely appeal was not taken 
within one year from the date of notice of the RO's action, 
and that decision became final.

Although the RO's rating action in 1987 became final, 
applicable criteria provide that a claim may be reopened and 
the previous disposition reviewed if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).  

It should be noted that the Court has indicated that, when 
determining whether or not new and material evidence has been 
presented, consideration must be given to all evidence 
received since the last final denial on any basis, not the 
last time the case was denied on the merits.  Evans v. Brown, 
9 Vet.App. 273 (1996).  The only final denial for service 
connection for a respiratory disorder due to Agent Orange 
exposure was by decision of April 1987.  Thus, the question 
now before the Board is whether new and material evidence has 
been added to the record subsequent to the April 1987 denial, 
warranting a reopening of the veteran's claim.  

The evidence submitted in support of this claim includes 
medical records from VA, St. Joseph's Hospital and a Social 
Security Disability examination report.  This evidence, in 
its entirety, is redundant or cumulative of evidence 
previously of record.  This evidence consists of duplicates 
of already submitted records or records continuing to show 
that the veteran does not have a respiratory disorder.  Most 
of the evidence, including the St. Joseph's Hospital, the 
Social Security Disability examination report and VA medical 
evidence, reports the veteran's lungs to be clear and his 
chest x-rays to be normal.  This evidence presents nothing 
new and is not so significant by itself or in connection with 
other evidence previously submitted that it must be 
considered in order to fairly decide the claim.  Therefore, 
since the veteran has not submitted any evidence that is new 
and material, the claim for service connection for a 
respiratory disorder due to Agent Orange exposure is not 
reopened.  

In Hodge v. West, No. 98-7017 (Fed. Cir., Sept. 16, 1998), 
the United States Court of Appeals for the Federal Circuit 
(Court of Appeals) held invalid the test applied in that case 
by the Board and the United States Court of Veterans Appeals 
(Court) for determining whether new and material evidence had 
been submitted to warrant reopening of a claim for service 
connection.  Specifically, the Circuit Court held that "new 
and material evidence" as provided in 38 C.F.R. § 3.156(a), 
as a requirement to reopen a finally disallowed claim, had 
been impermissibly defined in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) as requiring "a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" 
(emphasis added).  Thus, the Board must use 38 C.F.R. 
§ 3.156(a) itself to determine whether new and material 
evidence has been submitted sufficient to reopen the 
veteran's claim.  

Here, the Board has considered whether the veteran's 
procedural rights have been violated by the Board's 
consideration of this case in light of the Circuit Court's 
decision in Hodge v. West.  The Board remanded the instant 
claim in October  1998, since the RO initially decided the 
claim on a direct basis, rather than based on new and 
material evidence.  Upon remand, the RO was instructed to 
provide the veteran the laws and regulations pertaining to 
new and material evidence, to decide the claim on a new and 
material evidence basis, and to consider the Circuit Court's 
opinion in Hodge v. West.  This development was accomplished 
and the law relative to new and material evidence as it 
existed prior to the decision of Hodge was not 

considered.  Therefore, the veteran's due process rights were 
not abridged.  


ORDER

Service connection for an acquired psychiatric condition, to 
include PTSD, is denied.  

Service connection for an acquired psychiatric condition, to 
include PTSD, due to Agent Orange exposure is denied.  

The appeal to reopen the claim for service connection for a 
respiratory disorder due to Agent Orange exposure is denied.  


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 

